Joni C. v Cheektowaga-Sloan Union Free Sch. Dist. (2021 NY Slip Op 06314)





Joni C. v Cheektowaga-Sloan Union Free Sch. Dist.


2021 NY Slip Op 06314


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021

PRESENT: CARNI, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ. (Filed Nov. 12, 2021.) 


MOTION NO. (584/21) CA 20-00673.

[*1]JONI C., AS PARENT AND NATURAL GUARDIAN OF M.C., PLAINTIFF-RESPONDENT, 
vCHEEKTOWAGA-SLOAN UNION FREE SCHOOL DISTRICT, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.